Citation Nr: 0524337	
Decision Date: 09/06/05    Archive Date: 09/13/05

DOCKET NO.  00-04 760	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of 
frostbite of the hands and feet.

2.  Entitlement to service connection for sinusitis and 
seasonal allergies.

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for a low back 
disability.


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel





INTRODUCTION

The veteran had active service from November 1993 to February 
1999.

This appeal arises from an October 1999 rating decision of 
the Detroit, Michigan Regional Office (RO).


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.

2.  The veteran currently suffers from residuals of frostbite 
of the hands and feet manifested by temperature sensitivity 
that was first present during service.

3.  The veteran currently suffers from chronic sinusitis and 
allergies that were first manifest in military service.

4.  The veteran does not currently suffer from migraine 
headaches.

5.  The veteran does not currently suffer from a chronic low 
back disability.



CONCLUSIONS OF LAW

1.  Residuals of frostbite of the hands and feet manifested 
by temperature sensitivity were incurred in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).

2.  Sinusitis and allergies were incurred in active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.380 
(2004).

3.  Migraine headaches were not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).

4.  A low back disability was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On the December 1992 enlistment physical examination, the 
veteran reported a negative medical history for sinusitis, 
hay fever, and asthma.  On examination, a diagnosis of 
sinusitis or seasonal allergies was not made.

An August 1998 medical board report indicates that the 
veteran was evaluated for cold insensitivity.  He complained 
of toe pain, numbness, and swelling during the January to 
February 1996 training period.  At that time, a diagnosis was 
rendered of frostbite of the toes of each foot.  He was 
placed on an extended profile.  After vascular evaluation, a 
definite etiology was not found for the veteran's symptoms.  
He was followed for two years by the vascular department.  
Over that time, he began having similar symptoms involving 
the fingertips and to a lesser degree the ears and nose when 
those areas were exposed to cold.  Medications were tried 
without success.  Eventually, physicians ended his therapy 
and decided that he would only be treated symptomatically.  
The diagnosis was frostbite and cold sensitivity of the 
bilateral fingers and toes.  It was felt that the veteran 
could not perform his regular duties as a mechanic on the 
flight line and it was recommended that the veteran be 
relieved of his military duties.  Also of record are 
additional service medical treatment notes that show 
continuing treatment for cold injuries of the feet and hands 
during the 1996 to 1998 time frame.

In March 1994, the veteran complained of low back pain.  The 
assessment was a muscular strain or sprain.  In April 1994, 
low back pain had grown worse.  The assessment was a lumbar 
strain.  In May 1994, low back pain was better.  The 
assessment was low back pain.  An orthopedic clinic note from 
June 1994 showed that x-rays of the low back were negative.  
The impression was a chronic low back sprain.  The veteran 
was treated for low back pain in August and September 1994.  
An August 1994 note indicates that low back pain had improved 
and the assessment was back pain.

In January 1995, the veteran was seen for sinusitis.  The 
impression was an upper respiratory infection.  

In September 1995, the veteran was seen for migraine 
headaches of two weeks duration.  In July 1996, a history of 
allergies was noted.  The assessment was allergic rhinitis.  
In May 1997, it was noted that the veteran had a stressful 
job.  Migraine headaches were assessed.  In April 1998, it 
was noted that the veteran was congested and having a hard 
time breathing.  The assessment was sinusitis.  A sinus 
infection was assessed in June 1998.  The veteran was treated 
for sinusitis in August 1998.  The veteran was treated for 
nasal congestion and sinusitis in September 1998.

On VA examination in December 1998 (while the veteran was 
still in service), 15 to 20 migraine headaches a month were 
reported.  The impressions were a history of allergies and 
sinus problems.  No evidence of sinusitis currently.  Cold 
injury protocol of both feet included a positive finding in 
temperance intolerance of the feet.  The feet were cold 
bilaterally with mildly diminished dorsalis pedis pulses.  
Chronic low back strain was also noted.  

On VA examination in March 1999, it was noted that the 
veteran participated in survival training in a cold area.  He 
ended up with frostbite of the feet.  Residuals included the 
feet and hands being sensitive to the cold.  The diagnoses 
included a history of frostbite of the hands and feet.

On VA orthopedic examination in March 1999, the veteran's 
back felt tight with some pain.  He could not lift anything 
heavy.  There was morning back stiffness.  He reported having 
injured his back in service lifting heavy things.  On 
examination of the feet there was no sensory loss.  X-rays of 
the low back were normal.  The diagnoses included subjective 
complaints of low back pain.  No evidence of orthopedic 
pathology; and a history of frostbite of the hands and feet 
with no residuals.  

On VA general medical examination in March 1999, the veteran 
reported having daily "terrible" headaches.  Headaches were 
worse with stress.  He reported having seasonal allergies.  
The assessments were severe sinusitis; and chronic headaches 
probable secondary to the sinusitis.

Private treatment records from 2001 show the presence of 
chronic sinusitis and low back pain.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2004).  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2004).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).  

Under 38 C.F.R. § 3.380, diseases of allergic etiology may 
not be disposed of routinely for compensation purposes as 
constitutional or developmental abnormalities.  Service 
connection must be determined on the evidence as to existence 
prior to enlistment and, if so existent, a comparative study 
must be made of its severity at enlistment and subsequently.  
Increase in the degree of disability during service may not 
be disposed of routinely as natural progress nor as due to 
the inherent nature of the disease.  Seasonal and other acute 
allergic manifestations subsiding in the absence of or 
removal of the allergen are generally regarded as acute 
diseases, healing without residuals.  The determination as to 
service incurrence or aggravation must be made on the whole 
evidentiary showing.

Service connection for residuals of frostbite

The veteran contends that he currently suffers from residuals 
of cold injury that were manifest during service.  The 
medical evidence supports this claim.

The service medical records show that the veteran was treated 
for frostbite of the hands and feet.  In February 1996, 
frostbite of the feet was diagnosed.  After a course of 
treatment, it was determined that frostbite of the hands and 
feet would be treated symptomatically.  A diagnosis of 
frostbite and cold sensitivity of the hands and feet was 
rendered in August 1998.  It must be stressed that on cold 
injury protocol examination conducted by VA in December 1998 
(just prior to separation from service), temperature 
intolerance of the feet was found.  After service, on VA 
examination in March 1999, a history of frostbite of the 
hands and feet was included in the diagnoses.  

Based on the above evidence, the Board concludes that the 
medical record demonstrates that the veteran suffers from 
residuals of frostbite of the hands and feet resulting from 
cold injury during service that is currently manifested by 
temperature sensitivity.  Accordingly, the evidence supports 
the veteran's claim of service connection for residuals of 
frostbite of the hands and feet.


Service connection for sinusitis and seasonal allergies

The veteran contends that sinusitis and allergies that were 
initially manifest during service.  The evidence supports 
this claim.

On the December 1992 enlistment examination, the veteran's 
medical history was silent regarding the presence of 
sinusitis or seasonal allergies such as hay fever.  Several 
years later, beginning in early 1995 and continuing until 
late in 1998, the veteran was treated on a number of 
occasions for respiratory disorders to include sinusitis, 
allergic rhinitis, and general nasal congestion.  On several 
occasions, a history of allergies was noted.  On VA 
examination in December 1998, about two months prior to 
separation from service, a history of sinus problems and 
allergies was reported.  Moreover, the month following 
separation from service in March 1999, severe sinusitis was 
assessed.  Private medical records in 2001 show continuing 
treatment for chronic sinusitis.  

The Board is aware of 38 C.F.R. § 3.380 that provides that 
seasonal and other acute allergic manifestations are 
generally regarded as acute diseases; however, in this case 
the medical record shows an initial chronic onset of 
sinusitis and allergies in service as opposed to an acute or 
seasonal disability as contemplated in section 3.380.  The 
medical record therefore shows the initial manifestation of 
chronic sinusitis and allergies during service.  Accordingly, 
the Board finds that the evidence supports the veteran's 
claim of service connection for sinusitis and allergies on a 
direct incurrence basis.


Service connection for migraine headaches

The veteran contends that he currently suffers from migraine 
headaches that were initially manifest during service.  The 
evidence does not support this contention.

The service medical records show that the veteran was treated 
for migraine headaches in September 1995 and May 1997.  The 
veteran reported multiple migraine headaches per month in 
December 1998.  On VA examination in March 1999, chronic 
headaches were diagnosed.  

The Board notes that this case was remanded in February 2004 
to afford the veteran a VA examination to include an opinion 
concerning whether the veteran currently suffered from 
migraine headaches and, if so, whether they were related to 
service.  Unfortunately, the veteran failed to report for the 
examination.  Good cause for the failure to report has not 
been provided.  Under 38 C.F.R. § 3.655, when a VA 
examination is deemed necessary for the adjudication of an 
original compensation claim, and the veteran fails to report 
without good cause having been shown (as is the situation 
here), the claim shall be rated based on the evidence of 
record.  It is further noted that the veteran was informed of 
the provisions of section 3.655 in the February 2004 Board 
remand.  He was further informed that his failure to appear 
for a scheduled examination could result in the denial of his 
appeal.  Thus, as the veteran failed to report for a VA 
examination without good cause for his absence having been 
shown, the Board will proceed with an adjudication of his 
appeal on the evidence of record.

The medical evidence shows that the veteran was treated on 
two occasions during service for migraine headaches.  The 
inservice medical record, therefore, does not show the 
presence of chronic migraine headaches.  The December 1998 
notation of multiple migraine headaches only reflects a 
medical history as reported by the veteran.  The treatment 
records do not support this statement and the Board will not 
accord significant probative value to this statement.  See 
LeShore v. Brown, 8 Vet. App. 406 (1995).  The post service 
medical record does not show complaints, findings or 
diagnoses of migraine headaches.  The Board concludes that 
the evidence does not demonstrate that the veteran currently 
suffers from chronic migraine headaches.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  In the 
absence of competent evidence to establish the current 
presence of a claimed disability, the claim must denied.  See 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992); and Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).

The only evidence that would support the veteran's claim that 
he currently suffers from chronic migraine headaches that are 
related to service is found in his statements; however, lay 
evidence is inadequate to establish a medical diagnosis or 
medical nexus opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Accordingly, the preponderance of the evidence 
is against the veteran's claim of service connection for 
migraine headaches.

The Board also notes that the veteran has perfected an appeal 
solely on the issue of migraine headaches.  Therefore the 
Board has not addressed whether service connection is 
warranted for any other type of headache.    


Service connection for a low back disability

With regard to the claim of service connection for a low back 
disability, the veteran has maintained that he currently 
suffers from a low back disability that was initially 
manifest during service.  The medical record does not support 
this claim.

The service medical records show that the veteran was treated 
on several occasions between March and September 1994 for low 
back pain that was variously assessed as reflecting a strain 
or sprain.  X-rays of the low back during service were 
interpreted as being normal.  After service, on VA 
examination in March 1999, the examiner concluded that there 
was no evidence of orthopedic pathology of the low back.  X-
rays of the low back were normal.  Subjective complaints of 
low back pain were noted.  Additional private medical records 
from 2001 show continuing treatment for low back pain.

In Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), the 
Court determined that pain alone, without a diagnosed or 
identifiable underlying condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  In this case, the service and post service medical 
record demonstrates the presence of low back pain, but there 
is no evidence of a chronic back disability for which service 
connection may be granted.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  In the 
absence of competent evidence to establish the current 
presence of a claimed disability, the claim must denied.  See 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992); and Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).

The only evidence that would support the veteran's claim that 
he currently suffers from a chronic low back disability that 
is related to service is found in his statements; however, 
lay evidence is inadequate to establish a medical diagnosis 
or medical nexus opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Accordingly, the preponderance of the evidence 
is against the veteran's claim of service connection for a 
low back disability.


The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA has a duty to notify a claimant if his or her application 
for benefits is incomplete.  The required notice must inform 
the applicant of any information necessary to complete the 
application.  38 C.F.R. § 3.159(b)(2) (2004).  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.

Once VA is in receipt of a complete or substantially complete 
application, VA must provide certain additional notices.  As 
noted above, there is an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the veteran is expected to obtain and submit, and 
which evidence will be retrieved by VA.  Quartuccio, supra.  
In those cases where notice is provided to the claimant, 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to provide 
notice.

The Board has conducted a complete and thorough review of the 
appellant's claims folder.  The Board finds that the RO has 
fulfilled the notice requirements of the VCAA.  The RO sent 
the appellant letters in March 2001, January 2003, March 
2003, and April 2004 as well as a statement of the case in 
January 2000 and supplemental statements of the case in April 
2003 and April 2005, which notified the appellant of the type 
of evidence necessary to substantiate his claims.  The 
documents also informed him that VA would assist in obtaining 
identified records, but that it was the appellant's duty to 
give enough information to obtain the additional records and 
to make sure the records were received by VA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
The above documents also informed the appellant about the 
information and evidence he is expected to provide. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  The 
Board notes that the VCAA's duty-to-assist provision under 38 
C.F.R. § 3.159 has been fulfilled.  This section of the new 
regulation sets forth several duties for VA in those cases 
where there is outstanding evidence to be obtained and 
reviewed in association with a claim for benefits.  VA must 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim. 38 C.F.R. § 
3.159(c), (d) (2004).  

To the extent possible, VA has obtained all pertinent records 
from sources identified by the veteran in relation to his 
claim.  In this regard, all available VA and private 
treatment records have been obtained.  In addition, although 
the veteran was scheduled on more than one occasion for a 
personal hearing at the RO, he cancelled all such hearings.  
He has indicated that he did not desire to have a hearing 
before the Board.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2004).  In this case, the veteran was afforded 
VA examinations in March 1999.  In addition, the claim was 
remanded from the Board to the RO in February 2004 to afford 
the veteran a VA examination with a nexus opinion.  The 
veteran, without showing good cause, failed to report for a 
VA examination.  As a result, under 38 C.F.R. § 3.655 the 
veteran's claims for original compensation benefits have been 
adjudicated on the evidence of record.  The Board therefore 
finds that the RO has satisfied the duty-to-assist 
obligations with respect to medical examinations.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  Therefore, the Board finds 
that VA has complied with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

The Board acknowledges that the initial VCAA notice letter 
was sent to the appellant after the initial rating decision 
that is the basis for this appeal.  The appellant, as a 
result, has the right to content-complying notice and proper 
subsequent VA process.  Here, the Board finds that any defect 
with respect to the timing of the VCAA notice requirement was 
harmless error.  While the notice provided to the appellant 
was not given prior to the first AOJ adjudication of the 
claim, notice was provided by the AOJ in April 2004 prior to 
the transfer and recertification of the appellant's case to 
the Board after the February 2004 Board remand and the 
context of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  Thereafter, 
the instant claim was readjudicated and a Supplemental 
Statement of the Case (SSOC) was provided to the appellant in 
April 2005.  The claimant, therefore, has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices. 

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.   


ORDER

Entitlement to service connection for residuals of frostbite 
of the hands and feet as manifested by temperature 
sensitivity is granted.

Entitlement to service connection for sinusitis and allergies 
is granted.

Entitlement to service connection for migraine headaches is 
denied.

Entitlement to service connection for a low back disability 
is denied.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


